DETAILED ACTION
This action is in response to the response dated 2/14/2022.  The pending claims are the claims submitted on 12/11/2018.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Group II) including claims 9-17 in the reply filed on 2/14/2022 is acknowledged.
Additionally, applicant’s election without traverse of Species II (the species depicted in figures 3-5) in the reply filed on 2/14/2022 is acknowledged.
Claims 1-8 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
After a review of the elected claims (claims 9-17), it is considered that claims 15 and 16 do not read on the elected Species (Species II as depicted in figures 3-5).  Claim 15 is directed to the step of deforming the working body by generally axially stretching the working body.  Claim 16 is directed to the step of deforming the working body by generally axially compressing the working body.  Further, a review of the specification related to the embodiment shown in Figures 3, 4A, 4B and 5, the varying of relative volumes of chambers 12 and 14 comes, not by way of stretching membrane 15 and contracting membrane 19, but rather by way of advancing or regressing the entire membrane 15 within the osmotic device 8 in response to the changing osmotic pressure within the device (see paragraph [0071]).  Therefore, it is considered that claims 15 and 16 are not directed to the elected invention (Invention II) and the elected species (Species II depicted in figures 3-5) and, therefore, claims 15 and 16 are being withdrawn from consideration.

Drawings
The drawings were received on 4/3/2019.  These drawings are acceptable.

Claim Objections
Claims 10 and 17 contain the following informalities:  
Claim 10 recites the limitation “an electric field” in line 2.  Claim 10 depends from claim 9.  Claim 9 recites the limitation “an electric field” in line 6.  It appears that the recitation of “an electric field” in claim 10 should be “the electric field”.  
Claim 17 recites the limitation “the maximum distance traveled” in line 2.  It appears that the recitation of “the maximum distance traveled” in claim 17 should be “a maximum distance traveled”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the step of establishing an electric field" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the step of converting the movement" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the step of providing a piston" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the step of providing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maget (US 4522698).  Claim(s) 10 and 12-14 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 9, the Maget reference discloses the structure (embodiment as depicted in figure 1) wherein one of ordinary skill in the art would perform the method of making and/or using an assembly (12) that converts energy in an osmotic system into a different form of energy by providing a working body (14) which defines an enclosure having a fluid filled cavity (considered the combination of cavities 26 and 28) therein and having a semi-permeable membrane (20) housed in the cavity which generally divides the cavity into first (26) and second (28) opposing chambers, introducing an electric field (electric energy is provided by the battery and is provided to electrodes 22, 24 through conductors 34, 38 wherein the energy provides a voltage gradient across the membrane; see at least col. 5, lines 7-23) to the working body and correspondingly driving an osmotic response across the semi-permeable membrane in a first direction (see at least col. 4, lines 15-49) of fluid transfer and converting forces associated with such fluid transfer into mechanical movement of an actuatable member (either piston 48 or closure plate 58) in a corresponding first direction of movement (see at least col. 4, lines 11-14), manipulating the electric field so as to drive an osmotic response across the semi-permeable membrane in a second, opposite direction of fluid transfer (see at least col. 4, lines 49-53) and converting forces associated with such fluid transfer into mechanical movement of the actuatable member (it is considered that as the pressure is increased in chamber 26, the piston 48 would be translated to the left in the orientation depicted in figure 1; as the pressure is increased in chamber 28, the closure plate 58 would be translated to the right in the orientation depicted in figure 1) in a corresponding second, opposite direction of movement; repeatedly manipulating the electric field (by controlling the signal and voltage from the battery 44 by the controller 42) such that the actuatable member cycles between first and second positions which respectively correspond to the first and second directions of movement (see at least col. 5, lines 7-31).
Alternatively, the Maget reference discloses the structure (embodiment depicted in figure 5) wherein one of ordinary skill in the art would perform the method of making and/or using an assembly that converts energy in an osmotic system into a different form of energy by providing a working body (160) which defines an enclosure having a fluid filled cavity (considered the combination of cavities 162, 164, 166 and 168) therein and having a semi-permeable membrane (174, 180, 186) housed in the cavity which generally divides the cavity into first (162) and second (164) opposing chambers, introducing an electric field (electric energy is provided by the battery and is provided to electrodes 172, 174 through conductors 230, 234, 238, 240 wherein the energy provides a voltage gradient across the membrane; see at least col. 8, line 48 to col. 9, line 22) to the working body and correspondingly driving an osmotic response across the semi-permeable membrane in a first direction (see at least col. 8, line 48 to col. 9, line 22) of fluid transfer and converting forces associated with such fluid transfer into mechanical movement of an actuatable member (beam 224 is rotated by the operation) in a corresponding first direction of movement (see at least col. 8, line 48 to col. 9, line 22), manipulating the electric field so as to drive an osmotic response across the semi-permeable membrane in a second, opposite direction of fluid transfer (see at least col. 8, line 48 to col. 9, line 22) and converting forces associated with such fluid transfer into mechanical movement of the actuatable member (it is considered that as the pressure is increased in chamber 162, the pressure increases within the bellows 212 which would move the plate 218 to rotate the beam 224 in a counter-clockwise direction as depicted in figure 5; as the pressure is increased in chamber 164, the pressure increases in the bellows 198 which would move the plate 204 to rotate the beam 224 in the clockwise direction in the orientation depicted in figure 5) in a corresponding second, opposite direction of movement; repeatedly manipulating the electric field (by controlling the signal and voltage from the battery 236 by the controller 232) such that the actuatable member cycles between first and second positions which respectively correspond to the first and second directions of movement (see at least col. 8, line 48 to col. 9, line 22).
In regards to claim 10, the Maget reference discloses wherein the electric field is provided by a direct current signal (the signal is provided by a battery 44).  
Alternatively, the Maget reference discloses wherein the electric field is provided by a direct current signal (the signal is provided by a battery 236).  
In regards to claim 11, the Maget reference discloses wherein the actuatable member (piston 48 and closure plate 58) moves along a generally linear travel path (see movement arrows for the piston 48 and the closure plate 58 in figure 1).
In regards to claim 12, the Maget reference discloses wherein the movement of the actuatable member is a rotational movement (beam 224 is rotated by the operation; see at least col. 8, line 48 to col. 9, line 22).
In regards to claim 13, the Maget reference discloses a piston (204, 218) lies between the working body (160) and the actuatable member (beam 224).
In regards to claim 14, the Maget reference discloses the fluid is an electrolyte solution (see at least col. 4, lines 24-53).
In regards to claim 17, the Maget reference discloses wherein the first and second positions correspond to the maximum distance traveled by the actuatable member in the first and second directions, respectively (it is considered that the bellows 56 would limit the movement of the closure plate 58 to the maximum travel distance to the right in the orientation depicted in figure 1; additionally, the piston 48 is able to travel to a maximum distance to the left based on the pressure within the chamber 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bhavaraju et al. (US 20070021735), Lenouvel et al. (US 20090120082), Hess et al. (US 20110311372) and Shin (US 20160025083) disclose various assemblies that include membranes that permit an osmotic transfer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753    
 
/CRAIG J PRICE/Primary Examiner, Art Unit 3753